Upon an independent review of the facts, including the complainant’s prompt report of the rape to friends as soon as she was no longer in defendant’s presence, her visit to a hospital, and the bruises she sustained to her neck, face and legs, we find that the verdict was not against the weight of the evidence. The issues raised by defendant concerning the complainant’s credibility, including those that arose from her testimony that her meeting with defendant was initially friendly and that she went to a diner with defendant after the rape and did not call out to police officers they passed on the way, and from defendant’s testimony that the encounter was consensual throughout, were properly placed before the jury, whose determination we find no reason to disturb (see, People v Durham, 215 AD2d 135, lv denied 86 NY2d 873). Concur— Sullivan, J. P., Wallach, Kupferman, Nardelli and Tom, JJ.